8/22/2021 Case 2:21-cv-01112-MJH Docume Bbatadocsi Ped 08/22/21 Page 1 of 4

TH

 

Book Policy Manual

Section Section 000 - Board Procedures
Title Authority and Powers

Code 002

Status Active

Adopted September 30, 2015

002 - AUTHORITY AND POWERS

I. Authority

A public school district is a constitutional agency of legislature in the Commonwealth of Pennsylvania and retains
powers that are granted by statute and the School Laws of Pennsylvania. The powers and mandatory duties of the
School Board are also defined in the School Laws of Pennsylvania, 1949 as amended.

PA Const., Art. III, Sec. 14
SC 211, 301, 501, 502, 503, 507, 510

II. Powers

A. The School Board shall be vested with the necessary authority and power to annually levy and collect
necessary taxes, in addition to the annual State appropriation, to establish and maintain a system of free
public schools for all children of age residing in the school district.

SC 201, 407, 501, 502, 503, 507, 510, 511, 801, 803, 1301, 1302, 1411

B. The powers of the Board shall be as conferred and prescribed by law. Complete and final control as to all
matters pertaining to the educational system shall be vested in the Board.

C. In the interpretation of the powers and duties of the Board, it is understood that the Board shall determine
the general policies for the control, operation, maintenance, and expansion of the public school, execution of
which shall be the responsibility of the administrative staff.

D. The Board considers that its most important functions fall into the following categories:

i. Legislative or Policy Making

The Board is responsible for the development of policy and for the employment of a Superintendent
who will carry out its policy through the development and implementation of regulations. Board
procedures and policies shall be consistent of law, have a rationale and substantial relationship to a
legitimate purpose of the Board, and be directed toward the maintenance and support of a thorough
and efficient system of public education in this District.

SC 407
ii. Educational Planning and Appraisal

The Board is responsible for acquiring reliable information from responsible sources which will enable
it to make the best possible decisions about the scope and nature of the educational program. The

https://go.boarddocs.com/pa/nasd/Board.nsf/Public?open&id=policies# 1/4
8/22/2021 Case 2:21-cv-01112-MJH Documebaidiocs hed 08/22/21 Page 2 of 4

Board is responsible for requiring appraisal of the results of the educational program. The Board shall
be responsible for enforcing mandatory laws and regulations.

iii. Staffing and Appraisal
The Board is responsible for employing the staff necessary for carrying out the instructional program
and establishing negotiated salaries and salary schedules, and other terms and conditions of
employment, as well as for personnel policies District-wide in application.

iv. Financial Resources
The Board is responsible for adopting a budget that will provide the financial basis for staff, buildings,
materials, and equipment which will enable the District to carry out the educational program. The
Board is responsible for exercising control over the finances of the District to ensure proper use of,
and accounting for, all District funds.

v. School Facilities
The Board is responsible for determining school-housing needs, for communicating these needs to the
community, for purchasing sites, and approving plans that will support and enhance the educational
program.

vi. Communication with the Public
The Board is responsible for providing adequate and direct means for keeping local citizenry informed
about the wishes of the public.

vii. Judicial
The Board is responsible for acting as a court of appeal for staff members, students, and the public
when issues involve Board Policy and its fair implementation.
SC 301

E. The Board may exercise the before-mentioned powers and duties only when convened in a legally
constituted meeting.

F. The powers of the Board are not vested in the individual Board member. No such individual is authorized to
act on behalf of the Board to carry out any of the Board's authorized powers, except for those acts stated in
law.

G. Board members participation in meetings is the basic manner in which they fulfill high office, except as
otherwise authorized by the Board. The method of participation is discussion, deliberation, debate, and
voting. Administrative action to accommodate individual Board members is not appropriate.

H. All members, including the President, shall participate fully in deliberation and voting.

References:

Pennsylvania Constitution, Art. III, Sec. 14
School Code 24 P.S., Sec. 211, 301, 407, 501, 502, 503, 507, 510, 511, 801, 803, 1301, 1302, 1411
State Board of Education Regulations, 22 PA Code, Sec. 17.1 et seq.

Replaces Policies:
1100.1
1100.3
1112.1
1112.2

https://go.boarddocs.com/pa/nasd/Board.nsf/Public?open&id=policies#

2/4
8/22/2021 Case 2:21-cv-01112-MJH Docume Bbatadocsi Ped 08/22/21 Page 3 of 4

https://go.boarddocs.com/pa/nasd/Board.nsf/Public?open&id=policies# 3/4
8/22/2021 Case 2:21-cv-01112-MJH Docume Bbatadocsi Ped 08/22/21 Page 4 of 4

https://go.boarddocs.com/pa/nasd/Board.nsf/Public?open&id=policies# 4/4
